Title: To Alexander Hamilton from Meletiah Jordan, 20 November 1789
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] November 20, 1789. “Received yours of the 14th. of September this day.… I must inform you there is but one vessel belonging to this District that follows coasting, neither is there one that follows foreign trade. The vessels in this Port consist of fishing and as it is forbidden that no foreign vessel shall bring or land goods in this District you must conceive there is but little business for a Collector here at present. But the law does not deny foreigners to enter this District in ballast.… I should be very glad to know whether I can be allowed a Boat at the expense of the Revenue to tend at this Office as there may be a running of Goods which I must use every means to prevent.”
